UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4416


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JON JAMES THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:15-cr-00091-F-1)


Submitted:   February 16, 2017             Decided:   February 24, 2017


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

      Jon James Thomas pled guilty, in accordance with a written

plea agreement, to one count of receipt of child pornography, in

violation of 18 U.S.C. § 2252(a)(2) (2012).                 The district court

sentenced Thomas to 78 months’ imprisonment, to be followed by a

lifetime term of supervised release.               Thomas timely appealed.

      Thomas’ attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious grounds for appeal, but questioning the substantive

reasonableness      of    the   lifetime     term   of   supervision.    Thomas

filed a pro se supplemental brief raising the same and other

issues.      The Government has moved to dismiss the appeal on the

basis of the waiver in Thomas’ plea agreement pursuant to which

Thomas waived his right to appeal his sentence.                   We affirm in

part and dismiss in part.

      We review de novo the validity of an appeal waiver.                United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                       “We

generally will enforce a waiver . . . if the record establishes

that the waiver is valid and that the issue being appealed is

within the scope of the waiver.”               United States v. Thornsbury,

670 F.3d 532,   537    (4th   Cir.     2012)    (alteration   and   internal

quotation marks omitted).          A defendant’s waiver is valid if he

agreed to it “knowingly and intelligently.”                  United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

                                         2
      Our review of the record leads us to conclude that Thomas

knowingly and voluntarily waived the right to appeal his within-

Guidelines sentence, except for claims of ineffective assistance

of counsel or prosecutorial misconduct not known to Thomas at

the     time   of     his   guilty   plea.        We    therefore         grant      the

Government’s motion to dismiss and dismiss that portion of this

appeal pertaining to Thomas’ sentence.

      Thomas’ waiver of his right to appeal his sentence does

not, however, preclude our review of the validity of Thomas’

guilty plea, which Thomas challenges in his pro se supplemental

brief.    Thomas first asserts that his guilty plea was induced by

a promise of a five-year term of supervised release and that he

would not have pled guilty had he been more fully apprised of

how the results of his polygraph examination could have been

used at trial.        These claims are undermined by Thomas’ testimony

to the contrary at his Rule 11 hearing.                  Specifically, Thomas

testified that his guilty plea was not the result of any threats

or promises and that he had not been promised any particular

sentence.        Thomas further averred that he was fully satisfied

with his attorney’s services.               Such statements carry a strong

presumption      of   veracity,   and   the   record     offers      no   reason     to

doubt    their    truth.     Blackledge      v.   Allison,     431 U.S. 63,   74

(1977)    (“Solemn      declarations    in    open     court    carry      a   strong

presumption of verity.”); Fields v. Att’y Gen., 956 F.2d 1290,

                                        3
1299 (4th Cir. 1992) (“Absent clear and convincing evidence to

the contrary, a defendant is bound by the representations he

makes under oath during a plea colloquy.”).

     Thomas    also      contends      that     he    was   denied         effective

assistance    of    counsel   because   his     attorney    told     him    that   he

would receive a five-year term of supervised release when he

actually received lifetime supervision.                 Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective    assistance     claims    are    not    generally    addressed       on

direct appeal.       United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).        Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012) in order to permit

sufficient    development      of   the       record.       United     States      v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                      Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that this claim should be raised, if at

all, in a § 2255 motion.

     Pursuant to Anders, we have reviewed the entire record for

any meritorious issues that fall outside the scope of the appeal

waiver and have found none.         We therefore affirm the judgment in

part and dismiss this appeal in part.                This court requires that

counsel inform Thomas, in writing, of his right to petition the

Supreme Court of the United State for further review.                      If Thomas

requests that such a petition be filed, but counsel believes

                                        4
that the petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion    must   state   that    a   copy   of    the   motion     was   served   on

Thomas.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the   materials

before    this   court   and    argument    would    not     aid   the   decisional

process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                        5